Order entered July 29, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01523-CV

                                    BBP SUB I LP, Appellant

                                               V.

                                   JOHN DI TUCCI, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 11-13991-A

                                           ORDER
       By order entered July 8, 2014, we abated this appeal to permit the parties to address a

potential jurisdictional defect.   A supplemental clerk’s record was filed on July 18, 2014.

Because the supplemental record reflects that the trial court has made a disposition with respect

to all parties and claims in the lawsuit, we have jurisdiction over this appeal. Accordingly, we

order this appeal reinstated, and we direct the Clerk of this Court to REINSTATE this appeal.


                                                      /s/   ROBERT M. FILLMORE
                                                            JUSTICE